EXHIBIT 10.20

NOTICE OF GRANT OF STOCK APPRECIATION RIGHT (SAR) AWARD
 
Name of Employee:
[Name]
   
Name of Plan:
2006 AI Incentive Plan
   
Number of SAR’s:
xxx,xxx
   
Grant Price Per SAR:
$ XX.XX
   
Date of SAR Grant:
November 19, 2008
   
Vesting Schedule:
50% on 11/19/2009
 
25% on 11/19/2010
 
25% on 11/19/2011
   
Expiration Date:
December 19, 2018

 
ASHLAND INC ("Ashland") hereby confirms the grant of a Stock Appreciation Right
(“SAR”) award (“Award”) to the above-named Employee ("Employee"). This Award
entitles Employee to receive Ashland stock equal to the excess of the fair
market value of Ashland Common Stock, par value $0.01 per share (“Common
Stock”), as determined by the closing price of the Common Stock as reported on
the Composite Tape of the New York Stock Exchange, on the date the SAR is
exercised over the grant price of the Common Stock, with an aggregate value
equal to the excess of the fair market value of one share of Common Stock over
the exercise price specified in such SAR multiplied by the number of SARs of
Common Stock covered by such SAR or portion thereof which is so surrendered.
 
This Award is granted under, and is subject to, all the terms and conditions of
the Plan. Copies of the Plan and related Prospectus are available for your
review on FirstHand, Ashland’s intranet site.
 
This grant of Options is subject to your on-line acceptance of the terms and
conditions of this Agreement through the Fidelity website by December 31, 2008.
 

 

 ASHLAND INC.        
        [obriensignature.jpg]
   
 
 
By:__________________________________________
   
 
 
 
   
 
 